Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the second degree, imposing a seven-year determinate sentence of imprisonment, and ordering him to pay restitution in the amount of $2,418.81. Defendant contends that County Court erred in ordering restitution without conducting a hearing.
Defense counsel waived defendant’s right to a restitution hearing, expressly stating that defendant “doesn’t wish to contest [the amount of restitution] any further” (see, People v Kelly, 238 AD2d 938; People v Lugo, 191 AD2d 648). (Appeal from Judgment of Livingston County Court, Alonzo, J.—Burglary, 2nd Degree.) Present—Denman, P. J., Pine, Balio, Boehm and Fallon, JJ.